COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-356-CR


MARCUS DEKHIREY EVANS                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                   ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                   ------------

                       MEMORANDUM OPINION1
                                   ------------

      Appellant Marcus Dekhirey Evans pled guilty to aggravated robbery with a

deadly weapon, and the trial court sentenced him to eighteen years’ confinement.

Appellant’s court-appointed counsel has filed a motion to withdraw as counsel

and a brief in support of that motion. In the brief, counsel avers that, in his

professional opinion, this appeal is frivolous. Counsel’s brief and motion meet



      1
      See Tex. R. App. P. 47.4.
the requirements of Anders v. California2 by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. 3

Appellant also filed a pro se response to the Anders brief, challenging the

voluntariness of his plea and alleging ineffective assistance of his trial counsel.

We note that there is no reporter’s record of the guilty plea hearing and that no

motion for new trial appears in the clerk’s record.4

      After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf.5 Only then may

we grant counsel’s motion to withdraw.6

      Because Appellant entered an open plea of guilty, our independent review

for potential error is limited to potential jurisdictional defects, the voluntariness of




      2
         386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
         See Stafford v. State, 813 S.W.2d 503, 510–11 & n.3 (Tex. Crim. App.
1991).
      4
       See Salinas v. State, 163 S.W.3d 734, 740 (Tex. Crim. App. 2005) (“In the
majority of cases, the record on direct appeal is undeveloped and cannot
adequately reflect the motives behind trial counsel’s actions.”); Andrews v. State,
159 S.W.3d 98, 102 (Tex. Crim. App. 2005) (indicating that claims of ineffective
assistance of counsel are normally best left for habeas corpus proceedings.).
      5
         See Stafford, 813 S.W.2d at 511.
      6
         See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

                                           2
his plea, error that is not independent of and supports the judgment of guilt, and

error occurring after entry of the guilty plea.7

      We have carefully reviewed counsel’s brief, Appellant’s response, the

State’s letter brief, and the appellate record. We agree with counsel that this

appeal is wholly frivolous and without merit; we find nothing in the appellate

record that arguably might support this appeal.8 Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.

                                                   PER CURIAM

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 30, 2010




      7
       See Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003).
      8
       See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

                                           3